(Practice,')
Where the court, after a full hearing of a case, do not agree upon a judgment and continue the suit, the clerk will charge a judgment fee as in cases where judgments are rendered.When a jury do not agree upon a verdict, it would, seem that a jury fee should be paid and an attorney fee allowed, as in cases where a verdict is rendered.The court failing to agree upon the proper determination of this case, it was continued, after a full hearing, for further argument.In making up the debenture, the clerk applied to the court for direction whether he should charge fees as of a judgment, the statute requiring him to account for a judgment fee “ in each action tried.”By the court. Fees as of a judgment on trial, should be charged. The case is the same, in principle, as where the jury fail to agree upon a verdict in the county court. And in that case it has been customary, in most parts of the state, to charge a jury fee as well as a full attorney fee in favor of the party recovering, and we think the practice is in accordance with the true intent of the terms of the statute. Such actions are as really “ tried” as any other, although not always as effectually.